Title: To James Madison from George W. Erving, 26 July 1803 (Abstract)
From: Erving, George W.
To: Madison, James


26 July 1803, London. Forwards the enclosed letters at the request of John M. Forbes, U.S. consul at Hamburg.
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 1 p.; docketed by Wagner as received 26 Sept.



   
   For descriptions of the enclosed letters (7 pp.; docketed by Wagner), see Forbes to JM, 13 June 1803, and n. 1.



   
   A full transcription of this document has been added to the digital edition.

